213 S.W.3d 124 (2006)
Randy PITTS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87175.
Missouri Court of Appeals, Eastern District, Division One.
December 12, 2006.
Motion for Rehearing and/or Transfer Denied January 18, 2007.
S. Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 18, 2007.

ORDER
PER CURIAM.
Randy Pitts ("Movant") appeals from the decision of the motion court denying his motion for post-conviction relief under Rule 24.035.[1] Movant raises two points on appeal. First, he argues that the motion court erred in denying his motion in that his plea counsel was ineffective for advising him that he was eligible for long-term drug treatment if he pleaded guilty when he was not eligible. Second, Movant contends that the motion court erred in denying his motion in that his plea counsel was ineffective for failing to obtain and present to the court Movant's medical records.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P. 2004, unless otherwise indicated.